Citation Nr: 1828669	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  11-23 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from March 23, 2010, and in excess of 20 percent from September 13, 2017, for residuals, injury to lumbar spine with evidence of herniated disc, L4 status post lumbar surgery with intervertebral disc syndrome.  

2.  Entitlement to a separate disability rating for instability for residuals, left knee, anterior cruciate ligament status post-surgery with degenerative joint disease.  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back and left knee disorders.  


REPRESENTATION

Appellant represented by:	Carol King, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to February 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Seattle, Washington RO has current jurisdiction over this case.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing.  A transcript of this testimony is included in the claims file.  At the September 2015 hearing, the Veteran, by and through his representative, indicated that a rating of 10 percent for left knee disability based on range of motion satisfied the benefits sought on appeal, and that he was seeking only a separate rating for joint instability.  As such, the issues have been updated to reflect this request.  The issue of an increased rating only for range of motion for a left knee disability is considered fulfilled.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a November 2015 decision the Board remanded the matters for further review to the RO.  In a January 2018 rating decision, the RO granted an increase to 20 percent for the lumbar spine disability, effective September 13, 2017.  As this increase did not represent a total grant of the benefits sought on appeal, the claim for an increased rating for a lumbar spine disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The same RO decision also parsed out the Veteran's lumbar scar and left knee scar as separately rated disabilities at a noncompensable rating.  The Veteran has not submitted a notice of disagreement and Form VA-9 to challenge the rating for the lumbar scar and left knee scar, thus those issues are not before the Board on appeal.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability manifested in, at worst, pain with movement, prior to September 13, 2017, and manifested in forward flexion to 50 degrees from that date, with no ankylosis shown at any time.  

2.  The Veteran's left knee disability shows no objective evidence of instability, subluxation, or effusion.  

3.  The Veteran's right knee disability did not have onset in service or develop within one year of release from active duty, and was not proximately due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to September 13, 2017, and, in excess of 20 percent from that date, for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).  

2.  The criteria for a separate disability rating for left knee joint instability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).  

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran, by and through his representative, has contended in a November 2017 statement that he did not receive a timely VA examination for his lumbar spine disability increased rating claim, and that any examination prior to September 2017 should be deemed inadequate due to "lack of numerical values to enable consideration of a higher evaluation."  The Board finds that the Veteran made the increased rating claim for the lower back disability in March 2010.  The Veteran was afforded a VA examination in May 2010.  That examination was both timely and provided range of motion measurements for all aspects of lumbar spine movement in accordance with the ratings provisions for the spine.  The reports include clinical examination findings and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2010 VA examination for the lumbar spine showed almost full range of motion with some pain on movement.  The Veteran's additional medical records submitted after that time period do not indicate a markedly different picture with respect to the Veteran's lower back disability, but generally show complaints of painful movement.  A March 2015 VA treatment note showed complaints of pain, but normal spinal alignment and no paraspinal muscle spasms noted.  Although the Veteran reported increased problems related to his lower back disability at the September 2015 hearing such as bowel and bladder problems, when he was afforded a VA examination in September 2017, those problems were not reported to the examiner.  

For the issues decided herein, the Board finds there has been substantial compliance with its November 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Increased Ratings  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

	a.  Lumbar spine disability 

The Veteran is currently rated at 10 percent for lumbar spine degenerative disc disease prior to September 13, 2017, and 20 percent from that date.  The Veteran's claim for a higher rating for his lower back disability was submitted in response to the initial rating decision from July 2010 which increased the rating to 10 percent from March 23, 2010, the date of receipt of the claim.  A new decision in January 2018 granted the increase for the lower back disability to 20 percent from September 13, 2017.  

After a thorough review of the record, the Board finds that the evidence does not support entitlement to a disability rating in excess of 10 percent prior to September 13, 2017, and does not support a disability rating in excess of 20 percent from that date.  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.  

The Veteran filed the claim for an increased rating for his lower back disability in March 2010.  The Veteran was afforded a VA examination for his lower back in May 2010.  The examiner found the range of motion for the Veteran's thoracolumbar spine was to 90 degrees for forward flexion with pain, to 20 degrees for extension, left and right lateral flexion were zero to 30 degrees, and left and right lateral rotation were zero to 30 degrees.  The Veteran walked with a normal gait.  There was no muscle spasm or guarding of movement.  Muscle tone was normal as was musculature with normal curves of the spine noted.  There was no ankylosis present.  The examiner reviewed X-rays which showed slight scoliosis to the right with no concavity.  

Medical treatment records during the appellate period document that the Veteran continued to complain of pain related to his lower back disability.  

The Veteran reported increased problems related to his lower back disability at the September 2015 hearing such as bowel and bladder problems.  

The Veteran was afforded a VA examination for his lumbar spine in September 2017.  The examiner found the range of motion for the Veteran's thoracolumbar spine was to 50 degrees for forward flexion with pain, to 5 degrees for extension, left and right lateral flexion were zero to 10 degrees, and left and right lateral rotation were zero degrees.  The Veteran exhibited guarding and abnormal gait, but no ankylosis.  The Veteran did not report additional symptoms such as bowel and bladder problems.  

Prior to the examination in September 2017, the evidence of record does not support the next highest rating of 20 percent for the Veteran's lumbar spine disability.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  At the May 2010 VA examination, the Veteran exhibited normal range of motion, with painful movement.  Although the X-ray noted slight scoliosis, there was no muscle spasm or guarding of movement; musculature was normal, and gait was normal.  As the competent medical evidence of record prior to September 13, 2017 does not show that the Veteran exhibited the criteria for a 20 percent rating for the lower back disability, the Board finds that the 10 percent rating prior to that date is appropriate.  That is, the record prior to September 13, 2017, does not show limitation of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran has complained of pain related to the lumbar spine, and although the criteria for even a 10 percent rating may not have been met, the Veteran has been compensated for the painful movement and related functional loss prior to September 13, 2017.  

From September 13, 2017, the evidence of record does not support a rating in excess of 20 percent for the Veteran's lumbar spine disability.  The next highest rating available is 40 percent, which is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  The Veteran does not have ankylosis of the spine, and at worst, has exhibited forward flexion to 50 degrees.  38 C.F.R. § 4.71a, General Formula.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent prior to September 13, 2017, and in excess of 20 percent from that date, for the Veteran's lower back disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

	b.  Left Knee disability 

The Veteran is currently rated at 10 percent for a left knee disability based on painful motion, categorized under DC 5260.  The Veteran has stated by and through his representative at the September 2015 hearing that he seeks a separate rating for left knee instability, and does not seek an increased rating based on left knee limitation of motion.  AB v. Brown, 6 Vet. App. 35 (1993).  After a thorough review of the evidence of record, the Board finds that a separate disability rating based on left knee instability is not warranted.  

Joint instability in the knees is rated under DC 5257; slight instability is rated at 10 percent, moderate instability at 20 percent, and severe instability at 30 percent.  38 C.F.R. § 4.71a.  

The Veteran's claim for increased rating for the left knee was received on March 23, 2010.  The Veteran was afforded a VA examination for the knees in May 2010.  The examiner noted that the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, subluxation, or guarding of movement.  There was no locking pain, crepitus, or ankylosis of the left knee.  The medial/collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  

A March 2015 VA treatment note documents that there was no swelling or joint instability in the left knee.  

The Veteran's medical record contains X-rays dated December 2016 of the left knee.  The impression recorded by the staff was noted as, "postsurgical changes of the left knee.  Mild patellofemoral degenerative change.  Small calcifications 1.2 mm and 1.3mm intra-articular suggests possible loose bodies."  

The Veteran was afforded a VA examination in September 2017.  The examiner noted that there was no objective evidence with testing to show joint instability in the Veteran's left knee.  There was no effusion, no subluxation, and no ankylosis.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to his knee disability such as pain or the feeling of instability, and even to report that the symptoms have worsened, but not to make diagnoses or determinations requiring medical knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran reported at the September 2015 hearing that he feels his knee has "given way" at times, there is no objective medical evidence of record to substantiate a rating for instability of the knee.  The Board finds the objective results of the VA examiners to be more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a separate evaluation for instability of the left knee, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

III.  Service Connection 

The Veteran contends that as a result of active service, or as a result of his service-connected disabilities, that he developed a right knee disability.  After a review of the evidence, the Board finds that service connection for a right knee disability is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran's service treatment records (STRs) do not document treatment for a right knee disability.  

Post-service, the Veteran's medical records do not document treatment for a right knee disability within one year of release from active duty.  

The Veteran was afforded a VA examination for his knees in May 2010.  The right knee showed normal range of motion with no pain noted on movement.  The examiner noted there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, malalignment, subluxation, or guarding of movement of the right knee.  There was no ankylosis of the right knee.  There was also no genu recurvatum, locking pain, or crepitus.  At the time, the Veteran did not have a claim for right knee service connection, as such the examiner did not opine on service connection for the right knee.  

At a March 2015 treatment session, the provider documented that the Veteran's right knee had full range of motion with no swelling and no joint instability.  

At the September 2015 hearing, the Veteran testified that his right knee was painful and had worsened in the previous years.  

The Veteran's medical record contains X-rays of the right knee dated December 2016.  The interpretation of the X-ray associated with the record states, "no acute findings.  Mild patellofemoral change," for the right knee.  

The Veteran was afforded a VA examination in January 2017 for his knees.  The examiner opined that the Veteran's right knee was less likely than not related to active service based on the lack of treatment for right knee disability in active service and length of time between release from active duty and complaints for right knee problems when the claim was filed in 2011.  The examiner opined that the Veteran's right knee condition was less likely than not secondary to the service-connected disabilities of the back or left knee.  The examiner stated that the right knee condition was related to the Veteran's occupation as a truck driver and unrelated to knee or back conditions.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to his knee disability such as pain or the feeling of instability, but not to make diagnoses or determinations requiring medical knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran reported at the September 2015 hearing that he feels his right knee condition developed as a result of his service-connected left knee and back disabilities, the VA examiner has opined otherwise based on objective medical testing.  The Board finds the objective results of the VA examiner to be more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against service connection for the right knee, either directly or as secondary to a service-connected disability of the lower back or left knee, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent from March 23, 2010, and in excess of 20 percent from September 13, 2017, for residuals, injury to lumbar spine with evidence of herniated disc, L4 status post lumbar surgery with intervertebral disc syndrome, is denied.  

Entitlement to a separate disability rating for instability for residuals, left knee, anterior cruciate ligament status post-surgery with degenerative joint disease is denied.  

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back and left knee disorders, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


